Citation Nr: 1541821	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-12 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for sinusitis.

3. Entitlement to service connection for sleep apnea.

4. Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to March 1998.

This case comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's claims folders are encompassed entirely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

For the reasons below, the issues of entitlement to service connection for sinusitis and entitlement to service connection for sleep apnea and entitlement to service connection for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran sustained a right shoulder injury in service, which subsequently resolved.  His current degenerative joint disease of the right shoulder is unrelated any disease, injury or event in service.  It has not been shown that degenerative joint disease of the right shoulder manifested to a compensable degree within one year of the Veteran's separation from service. 


CONCLUSION OF LAW

The Veteran's current right shoulder disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a March 2011 letter, the RO notified him of all the other elements necessary to establish his claim.

The VCAA also requires that VA assist the Veteran in obtaining evidence necessary to establish his claims.  In this case, VA obtained the Veteran's service treatment records as well as post-service records of medical treatment from several health care providers in private practice identified by the Veteran.  The Veteran did not receive care from any VA facilities.  In May 2011, the RO arranged for the Veteran's left shoulder to be examined.  The examiner reviewed the claims file and provided a medical opinion on the possibility of a relationship between service and the Veteran's claimed disability.  Having taken these steps, the Board finds that, with respect to the right shoulder claim, VA has satisfied its duty to notify and assist the Veteran.  Accordingly, the Board may consider the issue on its merits. 


Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection is warranted for a disease first diagnosed after the claimant's discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, including arthritis, see 38 C.F.R. § 3.309 (a), the law presumes the disease was incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3) (2014). 

The November 2011 VA examiner diagnosed the Veteran with moderate degenerative joint disease of the right shoulder.  This diagnosis satisfies the current disability requirement of the Veteran's claim.  See Fagan, 573 F.3d at 1287.  The Veteran's service treatment records document an injury to the Veteran's right shoulder in August 1974.  This evidence meets the in-service disease or injury requirement of the claim.  Id.  The success of the claim therefore depends on whether the evidence satisfies the third requirement - a causal connection between the Veteran's degenerative joint disease and his in-service injury.  

After reviewing the medical records and examining the Veteran, the November 2011 VA examiner opined that the degenerative joint disease was not related to the Veteran's in-service shoulder injury.  The examiner acknowledged that the Veteran injured his shoulder playing football in the early 1970s.  She agreed that this injury was related to service but, according to the examiner, the football injury was an acute condition, which resolved without sequela.  In her report, the examiner explained that degenerative joint disease developed at the time the Veteran underwent arthroscopic repair for impingement syndrome and biceps tendonitis.  This occurred in 2007, after the Veteran's discharge from the Air Force.  

The Board has reviewed the service treatment records.  These indicate that, when he enlisted in the Air Force, the Veteran's upper extremities were normal.  The records include the August 1974 consultation report which noted the football injury.  The provisional diagnosis was shoulder contusion.  The treatment was moist heat to the right shoulder.  Four days after the initial consultation, the medical records note that "Patient received only the initial treatment and has not returned."  

In March 1979, several years after his football injury, the Veteran reported for a periodic medical examination.  Like the entrance examination, the March 1979 report indicates that the Veteran's upper extremities were normal.  The Veteran reported for another periodic medical examination in August 1992.  The examiner's report noted several injuries or defects which were not mentioned in the March 1979 report.  But neither report noted any shoulder injuries.  Both described the upper extremities as normal.  In October 1997, the Veteran filled out a medical questionnaire.  In response to the question "Have you recently had any medical problems or symptoms that bother you?" he answered in the negative.

Although VA obtained medical records from several health care providers, there is little evidence of treatment for the right shoulder.  In July 2010, the Veteran reported right shoulder pain to his treating physician.  His range of motion in the right shoulder was noted to be within normal limits.  On several other occasions, he denied shoulder pain.  

The Veteran also submitted a written statement from his wife.  The chief subject of this statement is the Veteran's claimed sleep apnea.  According to his wife's statement, the Veteran snored loudly during his time in service and sometimes he would appear to stop breathing in his sleep.  With respect his right shoulder claim, the Veteran's wife wrote: "As far as everything else wrong with him I strongly believe that, playing football in Spain and England caused his shoulder, finger and foot to wear out. . . ."  
Despite the acquisition of post-service treatment records dating back to 2000, there is no medical evidence linking the Veteran's 1974 football injury and his current diagnosis of degenerative joint disease.  The Veteran and his wife are competent to testify on relatively simple medical matters within the personal knowledge of an ordinary person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  But the evidence has not established their competence to give an expert opinion on a matter of medical complexity, such as the probability of a relationship between his degenerative joint disease and a football injury accident more than thirty years earlier.  

On the issue of a nexus between the Veteran's current disability and service, the Board finds that the most persuasive evidence is the opinion of the November 2011 VA examiner.  The examiner's opinion was based on a substantially accurate understanding of the Veteran's medical history.  The opinion is supported by a clear rationale, i.e., the reason the Veteran's current disability is unrelated to his in-service football injury is that the latter resolved without permanently residuals.  Moreover, the service treatment records include two examination reports describing the medical condition of the Veteran after his football injury.  Both reports did not report degenerative joint disease or any other disease or injury to the Veteran's right shoulder.  Although degenerative joint disease is a form of arthritis, for which presumptive service connection is potentially available, there is no evidence that this condition manifested to a compensable degree within one year from the Veteran's separation from service.

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Accordingly, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right shoulder disability is denied.
REMAND

The Veteran executed a release of information authorizing VA to obtain the records of Dr. K.W. and Emerald Coast Chiropractic in Destin, Florida.  A written request for the records was mailed to the address identified by the Veteran in July 2013, but this request was returned to VA by the post office, with a notation that the envelope containing the requested did not indicate the address with sufficient specificity.  Apparently, the street number of Emerald Coast Chiropractic was next to the business name on the line of text above the street where the office was located.  The RO mailed a second request in August, but received no response.  A letter was also sent to the Veteran, informing him that the records had been requested, but it does not appear that he was ever informed that VA had not been successful in obtaining the records of Emerald Coast Chiropractic.  According to 38 C.F.R. § 3.159(c)(1) (2014) ("Obtaining records not in the custody of a Federal Department or Agency") reasonable efforts "usually require at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request would be futile."  

By their nature, chiropractic records may be relevant to the Veteran's claim for service connection for a lumbar spine disability.  Because the RO's initial request for the identified records did not reach the addressee, it is not clear that the second request amounted to "a follow-up request" as that term is used in the regulation.  Moreover, the RO did not receive a response indicating that the records do not exist or that further attempts to obtain them would be futile.  Furthermore, the Veteran should be notified that the identified records were not obtained and invited to contact the provider and assist VA in seeking his cooperation.  For these reasons, the Board will remand the Veteran's lumbar spine claim.

With respect to the Veteran's sinusitis claim, the RO obtained an opinion from the May 2011 VA examiner.  The examiner indicated that the Veteran had unremarkable sinuses.  According to the report, there were "no residuals [of sinusitis and] no functional limitation."  However, in July of 2011, the Veteran's private physician diagnosed him with chronic sinusitis.  He made a similar diagnosis in September.  The presence of a disability at the time of the filing of a claim or at any time during its pendency is sufficient to meet the current disability requirement, even if the disability resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The sinusitis claim must be remanded, so that the May 2011 VA examiner can provide an addendum opinion addressing the private physician's diagnosis and indicating whether sinusitis has been present at any point since the Veteran filed his claim in March 2011.

Finally, the RO denied the Veteran's sleep apnea claim without first obtaining a medical examination.  VA's duty to assist includes the obligation to provide an examination with regard to claims for disability compensation when there is competent evidence of a disability that may be associated with an in-service disease, injury or event, but there is insufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

A sleep study report from July 2010 indicates a mild sleep disorder.  The Veteran's spouse, who indicated that she was married to him at the time of his military service, wrote that, as early as 1986, the Veteran snored loudly during and sometimes would appear to stop breathing in his sleep.  While the cause of any sleep disorder may be difficult to assess without medical expertise, snoring and gasping is observable to the ordinary layperson.  Cf. Layno, 6 Vet. App. at 470.  Having considered this evidence, and observing that - when deciding whether a medical opinion must be obtained - the requirement that a link may exist between the current disorder and active military service "establishes 'a low threshold'"  Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006) (quoting McClendon, 20 Vet. App. at 83, the Board finds that the Veteran's sleep apnea claim must be remanded for an examination.

Accordingly, the case is REMANDED for the following action:

1. The RO should make another attempt to obtain copies of the records of Dr. K.W. at Emerald Coast Chiropractic.  The Veteran should be informed that the RO's initial attempt to obtain these records was unsuccessful and he should be invited to solicit his chiropractor's cooperation in providing the records to VA.  The Veteran should be requested to sign any authorization needed for the release of any private medical records to the VA.

2. After the above development has been accomplished, obtain an addendum opinion from the May 2011 VA examiner.  If for any reason the examiner is not available, the requested opinion should be obtained from another qualified person.  If it is necessary, another examination should be arranged.  The examiner should be provided with copies of any records obtained as a result of the efforts described in paragraph one of these instructions.  After reviewing the records, the examiner should indicate whether it is at least as likely as not (50 percent or more probability) that the Veteran's lumbar degenerative disc had its onset during the Veteran's service in the Air Force or is otherwise related to service.  A complete rationale should be provided for all opinions.

3. Obtain a second addendum opinion from the May 2011 VA examiner with respect to the Veteran's sinusitis claim.  
If for any reason the examiner is not available, the requested opinion should be obtained from another qualified person.  If it is necessary, another examination should be arranged.  The examiner should be provided with copies of the records of the Veteran's private physician showing a diagnosis of sinusitis in the July and September of 2011.  The examiner should then be asked whether any revisions are needed to the May 2011 examination report and to explain the reasons for his or her opinion.  For the purpose of the Veteran's claim for disability benefits, the examiner is advised that a current disability is any disability which existed at any time the Veteran filed his claim (March 2011) or any time during the pendency of the claim.  If the examiner indicates that the Veteran has sinusitis or had sinusitis during the pendency of the claim, the examiner should further indicate whether it is at least as likely as not (50 percent or more probability) that the Veteran's claimed sinusitis had its onset during the Veteran's service in the Air Force or is otherwise related to service.   A complete rationale should be provided for all opinions.

4. Arrange for the Veteran to be examined by an appropriate medical professional to determine the nature and etiology of his claimed sleep apnea, and obtain an opinion as to whether any diagnosed sleep disorder is possibly related to service. The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

The examiner should describe any diagnosed sleep disorders.  For each disorder identified, the examiner should further indicate whether it is at least as likely as not (50 percent or more probability) that the Veteran's claimed sleep apnea or any other sleep disorder had its onset during the Veteran's service in the Air Force or is otherwise related to service.  In his or her report, the examiner should consider the written statement of the Veteran's spouse, which indicates that she noticed him snoring loudly as early as 1986 and that he sometimes appeared to stop breathing in his sleep.  A complete rationale should be provided for all opinions.  

5. After the above development has been completed, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


